Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIO

Examiner's Statement of reason for Allowance
Claims 1-12, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and transceiver for sending and receiving data from a controller area network bus.
The closest prior art, as previously recited, Shin (US 2018/0141439), Bitton (US 2020/0394341), Amano (US 2018/0152472),  are also generally directed to various aspects of a method and transceiver for sending and receiving data from a controller area network bus.  However, none of Shin, Bitton, Amano teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 17.  For example, none of the cited prior art teaches or suggest the steps of 
receiving a data frame from a node via a transceiver comprising a microcontroller port, a transmitter, and a receiver; determining, usinq the transceiver,  that the node is not authorized to send the data frame based on a message identifier in the data frame, determining that the data frame was sent by the microcontroller after losinq arbitration and that the data frame includes a partial error message; and wherein the transceiver is further configured to complete the partial error message and send the data frame to the CAN bus.

Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439